United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.L., Appellant
and
DEPARTMENT OF THE NAVY, MARE
ISLAND NAVAL SHIPYARD, Vallejo, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-291
Issued: September 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 16, 2010 appellant filed a timely appeal from an October 7, 2010 schedule
award decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the schedule award issue.
ISSUE
The issue is whether appellant has more than a three percent binaural loss of hearing for
which OWCP granted a schedule award.
FACTUAL HISTORY
On July 3, 2008 appellant, then a 53-year-old equipment specialist, filed an occupational
disease claim alleging that he sustained hearing loss due to his work as a shipfitter and pneumatic
1

5 U.S.C. § 8101 et seq.

tools operator for the employing establishment from 1974 to 1995. He became aware of his
condition and its relationship to his federal employment on July 1, 2008.2
OWCP received audiograms for the period August 19, 1974 to June 30, 2008. An
August 19, 1974 baseline audiogram from the employing establishment exhibited the following
decibel (dBA) losses at 500, 1,000, 2,000 and 3,000 Hertz (Hz): 0, 0, 0 and 20 for the right ear
and 0, 0, 0 and 5 for the left ear. At the same frequency levels, July 16 and 18, 1994 audiograms
showed dBA losses of 5, 0, 5 and 25 for the right ear and 0, 0, 5 and 5 for the left ear. At 500,
1,000, 2,000 and 3,000 Hz, a June 5, 2003 audiogram revealed losses of 0, 5, 0 and 30 dBA for
the right ear and 0, 0, 0 and 5 for the left ear while a June 30, 2008 audiogram recorded losses of
10, 15, 15 and 35 dBA for the right ear and 10, 10, 10 and 15 for the left ear.
A January 5, 2009 statement of accepted facts detailed that appellant was hired by the
employing establishment as a pneumatic tools operator in 1974 and was exposed to noise
generated by chippers, grinders, needle guns and reciprocating pumps until 1995. During this
period, appellant was enrolled in the hearing conservation program and wore hearing protection
onsite. He was also exposed to loud pneumatic pumps while he was an equipment specialist
from December 1995 to September 2008. The statement acknowledged that appellant had
normal hearing prior to his federal civilian employment and was routinely exposed to
occupational noise levels above 85 dBA.3
OWCP referred appellant for a second opinion examination to Dr. Theodore M. Mazer, a
Board-certified otolaryngologist. In a February 24, 2009 report, Dr. Mazer related that appellant
was a pneumatic tools operator and shipfitter until 1995. Thereafter, he worked in an
administrative auditing position. Appellant complained of binaural hearing loss and nonpulsatile
tinnitus, the latter of which began to disrupt his sleep in or around June 2008.4 He did not
exhibit any physical abnormalities on examination while a February 10, 2009 audiogram
exhibited the following dBA losses at 500, 1,000, 2,000 and 3,000 Hz: 15, 15, 10 and 45 for the
right ear and 10, 10, 10 and 20 for the left ear. After reviewing the statement of accepted facts
and previous audiometric data, Dr. Mazer noted that the earliest audiogram from August 19,
1974 indicated a limited preemployment hearing loss of the right ear at 3,000 Hz. However,
despite accepted occupational noise exposure, subsequent findings through 1994 did not
demonstrate any significant change from the 1974 baseline. June 5, 2003 and June 30, 2008
audiograms showed nominal noise notches in the right ear at 3,000 and 4,000 Hz, but hearing
loss remained nonratable. In addition, Dr. Mazer pointed out that appellant’s tinnitus first arose
in June 2008, even though his exposure to loud noise diminished since 1996. He opined:
“Given the absence of a clear progression of loss of hearing, even nonratable,
directly due to noise exposure, it is difficult to assign causation for the tinnitus to
2

In December 1995, appellant transferred to the Southwest Regional Maintenance Center located in San Diego,
California. He retired effective February 2, 2009.
3

The statement of accepted facts noted that appellant served in the military as an aircraft maintenance specialist
between October 5, 1971 and August 2, 1974.
4

Appellant informed Dr. Mazer that he underwent a magnetic resonance imaging (MRI) scan in or around
June 2008. The record does not contain any evidence of this.

2

his federal employment, and absent age changes he likely would not have the
tinnitus as even a ratable loss.”
Nonetheless, based on the American Medical Association, Guides to the Evaluation of
Permanent Impairment5 (hereinafter A.M.A., Guides), Dr. Mazer assigned a three percent
hearing loss on account of appellant’s tinnitus, concluding that the condition was primarily
caused by occupational noise exposure. He did not recommend hearing aids.
By decision dated March 26, 2009, OWCP denied appellant’s claim for binaural hearing
loss, finding the medical evidence insufficient to establish that the accepted occupational noise
exposure caused the condition. It accepted his claim for employment-related bilateral tinnitus.
On July 14, 2009 appellant filed a claim for a schedule award.
In a January 2, 2010 report, OWCP’s medical adviser found that appellant’s bilateral
high-frequency hearing loss was due to federal occupational noise exposure. He agreed with
Dr. Mazer that appellant’s tinnitus was employment related. Applying the A.M.A., Guides to the
February 10, 2009 audiogram, OWCP’s medical adviser determined that there was no ratable
impairment, but added three percent for tinnitus based on page 249 of the A.M.A., Guides.
On January 21, 2010 OWCP granted a schedule award for three percent binaural hearing
loss for the period February 10 to March 22, 2009.
Appellant requested a telephonic hearing, which was held on August 3, 2010. He
testified that the tinnitus continued to interfere with his activities of daily living, particularly
sleep and air travel. Appellant added that he was still exposed to noise when he worked as a
field calibration auditor starting in 1995 before being assigned administrative duties.
In an October 7, 2010 decision, OWCP’s hearing representative affirmed the January 21,
2010 schedule award.
LEGAL PRECEDENT
FECA’s schedule award provision and its implementing regulations6 set forth the number
of weeks of compensation payable to employees sustaining permanent impairment from loss of
or loss of use of scheduled members or functions of the body. An employee is entitled to a
maximum award of 52 weeks of compensation for complete loss of hearing of one ear and 200
weeks of compensation for complete loss of hearing of both ears.7 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to

5

A.M.A., Guides (6th ed. 2008).

6

20 C.F.R. § 10.404.

7

5 U.S.C. § 8107(c)(13).

3

all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the “fence” of 25 dBA is deducted
because, as the A.M.A., Guides points out, losses below 25 dBA result in no impairment in the
ability to hear everyday speech under everyday conditions. The remaining amount is multiplied
by a factor of 1.5 to arrive at the percentage of monaural hearing loss. Binaural loss is
determined by first calculating the loss in each ear using the formula for monaural loss: the
lesser loss is multiplied by five, then added to the greater loss, and the total is divided by six to
arrive at the amount of the binaural hearing loss. The Board has concurred in OWCP’s adoption
of this standard for evaluating hearing loss.9
The A.M.A., Guides provides that, if tinnitus interferes with activities of daily living such
as sleeping, reading and other tasks requiring concentration, up to five percent may be added to a
measurable binaural hearing impairment.10 The Board has held that a claimant is not entitled to
an additional schedule award for tinnitus if the record does not contain medical evidence directly
addressing the impact of tinnitus on an employee’s activities of daily living11 or if the
measurable hearing loss is not ratable under the standards set forth in the A.M.A., Guides.12
ANALYSIS
Appellant filed a claim for hearing loss and was referred to Dr. Mazer for a second
opinion examination. After conducting a thorough examination and reviewing the medical file,
Dr. Mazer determined that there was no ratable, work-related hearing impairment, but assigned a
rating of three percent on account of tinnitus. While OWCP’s medical adviser found that both
appellant’s high-frequency hearing loss and tinnitus were caused by occupational noise exposure,
he agreed that the loss was nonratable and concurred with Dr. Mazer’s final rating. The medical
adviser attributed three percent impairment to tinnitus. Thereafter, OWCP granted a schedule
award for three percent binaural hearing loss for the period February 10 to March 22, 2009.
Applying the A.M.A., Guides standard to the February 10, 2009 audiogram, appellant’s
right ear recorded losses of 15, 15, 10 and 45 dBA. The total loss was 85 dBA. When divided
by four, the result was an average hearing loss of 21.25 dBA. The average hearing of 21.25 dBA
was reduced by the fence of 25 dBA to zero dBA. This figure was then multiplied by the
established factor of 1.5, yielding zero percent monaural impairment of the right ear. At the
8

20 C.F.R. § 10.404. See also Mark A. Holloway, 55 ECAB 321, 325 (2004).

9

J.H., Docket No. 08-2432 (issued June 15, 2009); J.B., Docket No. 08-1735 (issued January 27, 2009).

10

A.M.A., Guides, supra note 5 at 249. See also R.D., 59 ECAB 127 (2007).

11

R.D., supra note 10.

12

Juan A. Trevino, 54 ECAB 358 (2003); L.F., Docket No. 10-2115 (issued June 3, 2011); J.Q., Docket No. 101660 (issued April 5, 2011).

4

same frequency levels, appellant’s left ear recorded losses of 10, 10, 10 and 20 dBA at 500,
1,000, 2,000 and 3,000 Hz, respectively. The total loss was 50 dBA. When divided by four, the
result was an average hearing loss of 12.5 dBA. The average hearing of 12.5 dBA was reduced
by the fence of 25 dBA to equal zero dBA. This figure was then multiplied by the established
factor of 1.5, yielding zero percent monaural impairment of the left ear. Therefore, OWCP
properly determined that appellant did not sustain a ratable hearing impairment.
As noted, OWCP issued a schedule award for a three percent binaural hearing loss due to
tinnitus. As appellant had no ratable hearing loss, as explained, this was error. Although
OWCP’s medical adviser cited page 249 of the A.M.A., Guides to support his finding of three
percent impairment due to tinnitus, this provision of the A.M.A., Guides only allows an
impairment rating for tinnitus when there is “a measurable binaural hearing impairment.”13 The
Board has repeatedly held that there is no basis for paying a schedule award for a condition such
as tinnitus unless the evidence establishes that the condition caused or contributed to a ratable
hearing loss.14 As appellant’s hearing loss was nonratable, OWCP erroneously granted a
schedule award based on tinnitus. Consequently, the evidence does not establish that appellant
has any greater hearing loss than that for which OWCP has issued a schedule award.
Appellant argues on appeal that the unrelenting nature of his tinnitus has disabled him
and that he is entitled to the maximum schedule award. However, the medical evidence of
record clearly establishes that he did not sustain a ratable binaural hearing impairment and, as
such, he is not entitled to a greater award.15
Appellant may request a schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he has any greater impairment of
his hearing than that for which he has received a schedule award.

13

Supra note 10.

14

L.F., supra note 12.

15

Following medical evaluation of a claim, if a hearing loss is determined to be nonratable for schedule award
purposes, other benefits may still be payable if any employment-related hearing loss exists. See J.B., supra note 9;
F.D., Docket No. 10-1175 (issued January 4, 2011); Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical
Services and Supplies, Chapter 3.400.3(d)(2) (March 2010).

5

ORDER
IT IS HEREBY ORDERED THAT the October 7, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: September 7, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

